A la moción de la parte apelada para que se desestime el recurso interpuesto en este caso por frivolidad y carencia de finalidad prác-tica, vista con asistencia e informe de los abogados de ambas partes, estudiados la oposición de la interventora y el alegato del apelado en apoyo de la moción y apreciadas todas las circunstancias concu-rrentes, no estando convencido el Tribunal de que la apelación. 'sea 'claramente frívola y de que carezca de finalidad práctica por lo menos en parte, no ha lugar; debiendo señalarse la vista del re-curso en su fondo para el término más breve 'que sea posible, ya que es aparente la urgencia de su resolución definitiva.
(7l) RECURSOS INTERPUESTOS FUERA DEL TERMINO. '
La corte, a propuesta de sus distintos jueces,. desestimó los si-guientes recursos por haberse interpuesto después de vencido el tér-mino para apelar:
Nos. 7033, 7072 y 7094.
*1012(i) CARÁCTER APELABLE DE LA RESOLUCIÓN U ORDEN APELADA.